Citation Nr: 9914208	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-02 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include major depression and post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




REMAND

The veteran had active service from February 1966 to March 
1969; from December 1982 to April 1985; from January to 
September 1991, and from October 1991 to July 1992.  He also 
had a period of active duty for training in June 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which in pertinent part denied service connection 
for tinnitus and PTSD with major depression.  A notice of 
disagreement (NOD) was received in August 1996 and a 
statement of the case (SOC) was issued in October 1996 and, 
after a December 1996 rating action confirmed and continued 
the denials of service connection for PTSD and tinnitus but 
granted service connection for peripheral occlusive arterial 
disease of the lower extremities and assigned a 20 percent 
evaluation, a supplemental SOC (SSOC) in December 1996 
addressed service connection for tinnitus and PTSD (but not 
major depression).  A substantive appeal, VA Form 9, was 
received later in December 1996.  

In VA Form 21-4138 of January 1997 the veteran stated that he 
wished to amend his claim to include service connection for 
"major depression with dysthymic disorder" and sought a 
rating greater than 20 percent peripheral occlusive arterial 
disease of the lower extremities and if rated 40 percent this 
document was to be his NOD.  

In pertinent part a March 1997 rating action denied service 
connection for major depression with dysthmic disorder and a 
rating in excess of 20 percent for peripheral occlusive 
arterial disease of the lower extremities.  

A March 1997 SSOC addressed service connection for PTSD and 
tinnitus and VA Form 21-4138 of April 1997 was construed as 
an NOD to the March 1997 denials.  A July 1997 rating action 
granted a temporary total rating of 100 percent following VA 
hospitalization of May and June 1997 for residuals of a 
stroke.  A SSOC in January 1998 addressed service connection 
for major depression with dysthymic disorder and a rating in 
excess of 20 percent for peripheral occlusive arterial 
disease of the lower extremities.  

A June 1998 rating decision granted an increased rating for 
residuals of a cerebrovascular accident (CVA) with homonymous 
hemianopsia to 30 percent and service connection for 
hemiparesis of each upper extremity, with each being rated 10 
percent disabling, and right-sided facial weakness which was 
assigned a noncompensable rating.  Thereafter, an SSOC in 
June 1998 addressed service connection for PTSD and tinnitus.  

The Board observes that a substantive appeal was never filed 
which would have perfected an appeal for the issue of an 
increased rating for peripheral occlusive arterial disease of 
the lower extremities.  However, because the initial rating 
action appealed in May 1996 denied not only service 
connection for PTSD but also for major depression, it is the 
judgment of the Board that the current appeal includes 
service connection for a psychiatric disorder, however 
diagnosed, to include PTSD and major depression.  

The veteran contends that he developed PTSD and tinnitus as a 
result of his combat tour of duty in the Republic of Vietnam.  
The veteran's DD Form 214 reveals that he received the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Vietnam Campaign Medal with Bronze Star.  His 
military specialty was a technician.  The veteran did not 
respond to an August 1995 RO request for information 
pertaining to stressful events in Vietnam but in his VA Form 
9 stated that he had served in Vietnam during the Tet 
Offensive while assigned to the 362nd Signal Battalion in the 
Cental Highlands in Vietnam but was assigned as an "M60 
machine gunner" instead of his normal duties as a signal 
technician and during this time "many of my friends were 
killed [an a] large number of Viet Cong bodies [would be 
laid] in front of us using them as a barricade."  

The RO notes that there is no evidence of psychiatric 
disability or tinnitus in the available service medical 
records and that the first evidence of tinnitus is at the 
time of VA audiology evaluation in January 1996.  The first 
evidence of psychiatric disability is VA hospitalization in 
January 1986 when the veteran was admitted for a 2-day 
evaluation of stress symptoms and he had had no outpatient 
treatment but had had depression, irritability, and crying 
spells since he had quit drinking 2 years earlier.  There are 
no records of psychiatric or psychological evaluation during 
that hospitalization but the discharge diagnoses were PTSD 
and major depression.  The veteran has not been afforded a VA 
psychiatric examination to determine whether he has PTSD but 
the discharge diagnoses from VA hospitalization of May and 
June 1997 included depression, anxiety, and PTSD.  

The veteran's allegation of the combat incurrence of 
psychiatric disability and tinnitus brings into question the 
potential application of 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (1998).  Mere presence in a combat area 
or combat situation or the reporting of indirect experiences 
of an individual is not sufficient to demonstrate that he was 
engaged in combat with the enemy.  Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1991).  However, for 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) to be applicable, a veteran need not 
have received combat awards or been wounded; rather, he must 
only have engaged in combat.  Therefore, merely finding that 
a veteran did not receive combat awards does not render these 
provisions inapplicable.  Davis v. Brown, 5 Vet. App. 51, 55 
(1993).  When PTSD is claimed as a result of combat 
stressor(s), there must be a specific finding of fact of 
whether the veteran was engaged in combat and, if so, whether 
the claimed stressor(s) is related to combat.  Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993). 

Here, there has been no specific finding as to whether the 
veteran engage in combat.  In this regard, the Board observes 
that despite several attempts the RO has been unable to 
obtain the service medical records of his first period of 
service.  While the veteran has not alleged that he sought or 
received evaluation or treatment for psychiatric disability 
or tinnitus during his first period of service, the RO has 
also been unable to obtain the veteran's service personnel 
records which may be helpful in determining whether he 
engaged in combat, which as noted is an essential finding in 
claims of this type.  It appears that these records may now 
be maintained in the veteran's reservist unit.  

The service representative has also requested that the 
veteran be given another opportunity to relate, in as much 
detail as possible, the stressful events that occurred in 
Vietnam.  In this connection, verification of inservice 
stressors by the U. S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly U. S. Army and Joints 
Services Environmental Support Group (ESG)) may be possible.  
Also, an attempt should be made to obtain a copy of the 
morning reports which can be used to verify daily personnel 
actions such as wounded in action, killed in action, missing 
in action or transfers, from the Director at the National 
Archives and Records Administration (NARA).

Also, since the claims were initially adjudicated in 1996, in 
March 1997, the United States Court of Veterans Appeals 
(Court) discussed each of the three elements of a PTSD claim 
as defined by 38 C.F.R. § 3.304(f).  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  As to the first element of a PTSD claim, 
that medical evidence establishes a "clear diagnosis" of 
PTSD, the Court in Cohen initially noted that there have been 
recent changes in the DSM criteria, which are incorporated 
into VA regulations by reference.  The new DSM-IV criteria, 
revised in 1994, focus more on the subjective experience of 
the veteran than on objective evaluation of stressors used by 
the older criteria (DSM III and DSM III-R).  DSM-III-R 
provides that an essential feature of a PTSD diagnosis is 
that certain symptoms follow an event that is outside the 
range of usual human experience and that would be markedly 
distressing to almost anyone, e.g. serious threat to one's 
life or physical integrity or seeing another person seriously 
injured or killed as the result of an accident or physical 
violence.  (DSM-III further required that stressor be one 
that would evoke significant symptoms of distress in almost 
everyone).  In contrast, DSM-IV eliminates the requirements 
that the stressor be outside the range of usual human 
experience and be markedly distressing to almost anyone.  
Instead, DSM-IV provides that a stressor is sufficient if (1) 
a person was exposed to a traumatic event in which the person 
experienced, witnessed or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others, and (2) the person's response must have involved 
intense fear, helplessness or horror.  Cohen, at 141. 

The Court further concluded in this regard is that if, during 
the pendency of a claim, the applicable DSM criteria changed, 
then an examination should diagnose the veteran with due 
regard to the PTSD criteria in effect at the time the claim 
was filed, and all subsequent DSM criteria, and provide the 
evaluation most favorable to the veteran.  Cohen, at 139; 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  VA 
regulatory amendments that became effective on November 7, 
1996, provide that DSM-IV will now be used to evaluate 
psychiatric claims, see Schedule for Rating Disabilities; 
Mental Disorder, 61 Fed.Reg. 52,695 (1996). 

In view of the foregoing, the case is remanded for the 
following actions:

1.  The RO should again take what ever steps are 
necessary to obtain the service medical record and the 
service personnel records of the veteran's first 
period of military service.  

If unsuccessful, the RO should prepare a written 
record of all attempts made to obtain such records.  

2.  The RO should advise the veteran of the need for 
greater specificity in verifying reported stressors 
during service in Vietnam.  To this end, the RO should 
arrange for a representative of the VA to contact the 
veteran with regard to developing specific information 
concerning the stressor incidents, which he claimed 
that he experienced in Vietnam.  Specifically, 
detailed information should be recorded concerning the 
claimed stressors to include approximate dates, times, 
locations and identities of those individuals 
involved, including their names, ranks and units.  The 
veteran is advised that this information is vitally 
necessary to obtain supportive evidence of the 
stressful events and that he must be as specific as 
possible because without such details an adequate 
search for verifying information can not be conducted.  

3.  Thereafter, the RO should contact the NARA, ATTN: 
NCPNA-O, 9700 Page Boulevard, St. Louis, Missouri 
63132, and request copies of the morning reports for 
the veteran's unit pertinent to the events identified 
in the statements of the veteran.  The RO should also 
attempt to obtain the operational reports, lessons 
learned statements, or any other information regarding 
activities of the veteran's unit during the time frame 
cited that would shed light on the events related by 
the veteran.  

4.  Following completion of the above development, the 
RO should review the file and prepare a summary of all 
the claimed stressors.  This summary, together with a 
copy of the DD-214 form and the DA Form 20, or 
equivalent, and all associated documents, should be 
sent to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) 7798 Cissna Road, Springfield, 
Virginia 22150.  They should be requested to provide 
any information that might corroborate the veteran's 
alleged stressors.  Any information obtained is to be 
associated with the claims folder.  

5.  The veteran should be examined to determine the 
diagnosis of all psychiatric disorders that are 
present.  

The RO must specify for the examiners the stressor or 
stressors that it has determined are established by 
the record and the examiners must be instructed that 
only those events may be considered for the purpose of 
determining whether exposure to a stressor in service 
has resulted in current psychiatric symptoms and, 
whether the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  

The examination report should reflect review of 
pertinent material in the claims folder.  If the 
diagnosis of PTSD is deemed appropriate, the examiners 
should comment upon the link between the current 
symptomatology and one or more of the inservice 
stressors found to be established by the RO and state 
whether it was sufficient to cause PTSD.  The 
examination report should include the complete 
rationale for all opinions expressed.  All necessary 
special studies or tests, to include psychological 
testing and evaluation should be accomplished.  The 
claims folder must be made available to the examiners 
for review prior to, and during, the examination.

6.  Following completion of the above actions, the RO 
must review the claims folder and ensure that all of 
the foregoing development have been conducted and 
completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  
Specific attention is directed to the examination 
report.  If the examination report does not include 
fully detailed descriptions of pathology and all test 
reports, special studies or adequate responses to the 
specific opinions requested, the report must be 
returned for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does not contain 
sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for 
evaluation purposes").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

7.  After the above development has been completed, 
the RO should readjudicate the veteran's claim for 
entitlement to service connection for PTSD in light of 
Cohen, supra.  If the action is adverse to the 
veteran, he and his representative should be furnished 
an SSOC which summarizes the pertinent evidence, fully 
cites the applicable legal provisions and reflects 
detailed reasons and bases for the decision reached. 

8.  This claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the 
United States Court of Veterans Appeals for additional 
development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03. 

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

This is to put the veteran on notice, and in keeping with the 
VA's duty to assist, as announced in Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991), that at least in part the purpose 
of the examination requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the claim.  Therefore, the veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (1996) failure to 
cooperate by attending the requested VA examination may 
result in denial of the claim.  

While this case is in remand status, the veteran and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record and to 
accord the veteran due process of law.  No action is required 
of the veteran until he receives further notice.  


		
	CHRISTOPHER P. KISSEL
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


